DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of claims 22-29 and 31-41 is deemed to be November 22, 2013. The effective filing date of claim 30 is November 21, 2014 as the provisional application does not disclose a conductive element positioned over or within each aperture of the plurality of apertures.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-23, 25-29, 31-37, and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2010/0036451 to Hoffer.
Regarding claim 22, Hoffer discloses a catheter (e.g., Fig. 7G and abstract: tubular electrode structures for transvascular nerve stimulation where “catheter” is defined as a tubular medical device for insertion into vessels, passageways, etc. to permit injection or withdrawal of fluids or to keep a passage open - Merriam-
Referring to claim 32, Hoffer discloses a catheter (e.g., Fig. 7G and abstract: tubular electrode structures for transvascular nerve stimulation where “catheter” is defined as a tubular medical device for insertion into vessels, passageways, etc. to permit injection or withdrawal of fluids or to keep a passage open - Merriam-Webster.com definition of catheter), comprising: a body defining at least one longitudinal lumen therein (e.g., Fig. 7G and paragraph [0139]: body is rolled-up electrode structure 90); a plurality of electrodes positioned radially outward of the at least one lumen (e.g., Fig. 7G, 92); and a flexible member including a plurality of leads separated by insulating material (e.g., Fig. 7A and paragraph [0129]: flexible insulating sheet 84 comprises a flexible layer of silicone with insulated leads 85 coupled to the flexible layer of silicone); wherein a lead of the plurality of leads is electrically connected 
Regarding claim 37, Hoffer discloses a catheter (e.g., Fig. 7G and abstract: tubular electrode structures for transvascular nerve stimulation where “catheter” is defined as a tubular medical device for insertion into vessels, passageways, etc. to permit injection or withdrawal of fluids or to keep a passage open - Merriam-Webster.com definition of catheter), comprising: a body defining at least one longitudinal lumen therein (e.g., Fig. 7G and paragraph [0139]: body is rolled-up electrode structure 90); a plurality of proximal electrodes positioned radially outward of the at least one lumen (e.g., paragraphs [0126] and [0129], and Fig. 6 discloses an electrode structure embodiment with three proximal electrodes 72 on the side closest to leads 75); a plurality of distal electrodes positioned radially outward of the at least one lumen (e.g., paragraphs [0126] and [0129], and Fig. 6 discloses an electrode structure embodiment with longitudinal rows of distal electrodes 72 on the side furthest from the wires/leads 75); wherein each electrode of the plurality of proximal electrodes and each electrode of the plurality of distal electrodes is exposed through a corresponding aperture in a nonconductive material (e.g., paragraphs [0129]-[0130], [0139]–[0140]: 
With respect to claims 23 and 35, Hoffer discloses the catheter of claims 22 and 32, wherein the plurality of leads are at least partially surrounded by a nonconducting material (e.g., paragraphs [0129]-[0130], [0139]–[0140]: electrodes and leads are embedded in a layer of silicone and the distal electrodes are exposed on one major face of the silicone layer).
As to claims 25 and 34, Hoffer discloses the catheter of claims 22 and 32, wherein the plurality of electrodes includes a plurality of proximal electrodes and a plurality of distal electrodes (e.g., paragraphs [0126] and [0129], and Fig. 6 discloses an electrode structure embodiment with three proximal electrodes 72 on the side closest to leads 75 and Fig. 6 discloses an electrode structure embodiment with longitudinal rows 2 distal electrodes/row 72 on the side furthest from the wires/leads 75); wherein the proximal electrodes include a first longitudinally extending row of proximal electrodes and a second longitudinally extending row of proximal electrodes (e.g., Fig. 6, the 
With respect to claim 26, Hoffer discloses the catheter of claim 25, wherein the first longitudinally extending row of proximal electrodes is circumferentially aligned with either the first longitudinally extending row of distal electrodes or the second longitudinally extending row of distal electrodes (e.g., Fig. 6: the second longitudinal row of distal electrodes are the two electrodes 72 above the first row of proximal electrodes).
As to claim 27, Hoffer discloses the catheter of claim 25, wherein a lead of the plurality leads is capable of being electrically connected to a distal electrode and electrically insulated from each electrode of the plurality of proximal electrodes (e.g., paragraph [0136]: 92A may be paired with 92B and 92C may be paired with 92D of the distal electrodes as shown in Fig. 7E and paragraph [0129]: Insulated leads 85 connect electrodes 82 to a signal generator).
As to claim 28, Hoffer discloses the catheter of claim 25, wherein the second longitudinally extending row of proximal electrodes is circumferentially offset from both the first longitudinally extending row of distal electrodes and the second longitudinally extending row of distal electrodes (e.g., Fig. 6, the uppermost, left-most electrode 72 is 
With respect to claims 29 and 40, Hoffer discloses the catheter of claim 22, further including a chip configured to interface with a controller (e.g., paragraph [0094]: control signals are transmitted wirelessly to cause stimulation signals to be delivered at electrode structures necessarily discloses a catheter with a chip to interface with the controller to receive those control signals), wherein the controller is external to the catheter and is configured to send electrical signals to one or more electrodes of the plurality of electrodes (e.g., paragraph [0174]: the IPG/controller 126 is external to lead wires 123 of the catheter, which deliver stimulation signals to each set of electrodes).
As to claims 31 and 41, Hoffer discloses the catheter of claim 22, wherein activation of at least two electrodes of the plurality of electrodes generates an electrical field extending radially outward from only a portion of a circumference of the catheter (e.g., paragraph [0085]: Figs. 7C and 7F show the embodiment of Fig. 7 using bipolar electrodes, which when the second electrode is activate would generate an electrically field extending radially outward from a portion of the catheter as shown in Figs. 3 and 8B-C).
With respect to claim 33, Hoffer discloses the catheter of claim 32, wherein each electrode of the plurality of electrodes is electrically connected to a corresponding lead of the plurality of leads (e.g., Figs. 7C-7F and paragraphs [0136]-[0138]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffer as applied to claim 1 above, and further in view of US Patent Application Publication No. 2014/0148780 to Putz.
.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffer as applied to claim 22 above, and further in view of US Patent No. 5,029,585 to Lieber et al. (hereinafter referred to as “Lieber”).
Hoffer discloses the catheter of claim 22, but does not expressly disclose a conductive element positioned over or within each aperture of the plurality of apertures. However, Lieber, in a related art: intralumen electrodes for use in medical catheters, teaches a catheter (e.g., Fig. 3, 76 and column 7, lines 54-58: electrode lead 55a crosses lumens and terminates in the peripheral wall 76 of the catheter tube 13) having an outer layer 76 defining a plurality of apertures 75 and a plurality of electrodes 71, 73 .

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffer in view of Putz as applied to claim 38 above, and further in view of US Patent Application Publication No. 2013/0060245 to Grunewald et al. (hereinafter referred to as “Grunewald”).
Hoffer in view of Putz discloses the catheter of claim 38,  but does not expressly teach that the at least one longitudinal lumen further includes a plurality of electrically connecting lumens, wherein each lead of the plurality of leads is at least partially disposed in an electrically connecting lumen of the plurality of electrically connecting lumens. However, Grunewald, in a related art: catheter adapted for direct tissue contact, teaches that a longitudinal lumen includes a plurality of electrically connecting lumens (e.g., Fig. 9A, 80 of Grunewald) and that it is well-known to those skilled in the medical arts to have more than one lumen in a catheter for electrode assemblies (e.g., paragraph [0072] of Grunewald). Accordingly, one of ordinary skill in the art before the . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-26, 28, 32, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 11, 17, 19, and 21-22 of U.S. Patent No. 10,293,164. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is obvious over at least one claim of the ‘164 patent.
.

Claims 27, 29, 31, 33-36, and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,293,164 in view of Hoffer. 
Hoffer teaches the subject matter of claims 27, 29, 31, and 40-41 as discussed above in paragraph 4. Claims 33-36 would have been obvious modifications to claims 17 and 19 of the ‘164 patent as their subject matter is set forth in claims 1 and 19, 1 and 22, 3, 17 and 19 of the ‘164 patent and is taught by Hoffer as discussed above in claim 4. It would have been obvious to modify claims 1 and 19 of the ‘164 patent to have the features of claims 27, 29, 31 and 40-41 because such were known engineering expedients in the transvascular nerve stimulation art as taught by Hoffer, and because the combination would have yielded predictable results.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,293,164 in view of Lieber. Claim 30 of the instant application differs from claim 1 of the ‘164 patent in that it does not expressly  in view of the teachings of Lieber. Consequently, one of ordinary skill in the art would have modified the catheter of Hoffer to have a conductive element positioned over or within each aperture of the plurality of apertures to seal the aperture and also allow electrical stimulation as taught by Lieber, and because the combination would have yielded predictable results.
Claims 38-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,293,164 in view of Grunewald. Claims 38-39 differ from the ‘164 patent in that it does not expressly claim the longitudinal lumen includes a fluid lumen and a guide wire lumen and a plurality of electrically connecting lumens. However, as discussed above in paragraph 9, Grunewald teaches that a longitudinal lumen includes a fluid lumen (e.g., paragraph [0052] and Fig. 9a, 38) and plurality of electrically connecting lumens or guide wire lumens (e.g., paragraph [0059] and Fig. 9A, 80 of Grunewald) and that it is well-known to those skilled in the , in view of the teachings of Grunewald that such was a well-known engineering expedient in the catheter with electrodes art, and because the combination would have yielded predictable results. 

Claims 22-29, 32-37, and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,242,088 in view of Hoffer. Claims 22, 32-33, and 36-37 of the instant application is conflicting or coextensive with claim 1 of the ‘088 patent, except for the recitation of a plurality of leads and/or a flexible member or a longitudinally extending row of electrodes. However, Hoffer discloses a plurality of leads 85 (claims 22, 32, 37), a flexible member (claims 32 and 36), and a longitudinally extending row of electrodes (claim 37), as discussed above. It would have been obvious to one of ordinary skill in the art to provide a plurality of leads to electrically connect the signal generator to the electrodes of the ‘088 patent, to provide a flexible member including a plurality of leads separated by insulating material, and to provide a longitudinally extending row of electrodes in view of .

Claims 22-29, and 31-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,545,511 in view of Hoffer. 
Claims 22, 32, and 36-37 of the instant application is conflicting or coextensive with claim 1 of the ‘511 patent, except for the recitation of a plurality of leads and/or a flexible member (claims 32 and 36). However, Hoffer discloses a plurality of leads 85 (claims 22, 32, 37) and a flexible member (claims 32 and 36), as discussed above. It would have been obvious to one of ordinary skill in the art to provide a plurality of leads to electrically connect the signal generator to the electrodes of the ‘511 patent and to provide a flexible member attached to the body defining a lumen in view of the teachings of Hoffer. Claims 23 and 35 of the instant application are conflicting or coextensive with claim 12 of the ‘511 patent. Claims 24 and 38-39 of the instant application is conflicting or coextensive with claim 5 of the ‘511 patent. Claims 25 and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2005/015799 to Daglow et al. is directed to a percutaneous-insertion needle and method of implanting a lead where the lead of Figs. 2A-B anticipates claims 22-23 and 29 (e.g., paragraphs [0059] and [0091]).
US Patent No. 4,595,012 to Webler is directed to lumen mounted electrodes for pacing and intra-cardiac ECG sensing where its lead anticipates the structure of the catheter of claims 22-23.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792